Filed 5/31/13 P. v. Treadway CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A137400
v.
CHARR RENA TREADWAY,                                               (Sonoma County
                                                                   Super. Ct. Nos. SCR615732,
         Defendant and Appellant.                                SCR613996, SCR614157, SCR615668)


         Appellant and defendant Charr Treadway appeals following judgments entered
after no contest and guilty pleas in a number of cases. Her appellate counsel has raised
no issues and asks this court for an independent review of the record to determine
whether there are any issues that would, if resolved favorably to defendant, result in
reversal or modification of the judgment. (People v. Kelly (2006) 40 Cal.4th 106; People
v. Wende (1979) 25 Cal.3d 436.) Defendant was notified of her right to file a
supplemental brief, but has not done so. Upon independent review of the record, we
conclude no arguable issues are presented for review, and affirm the judgment.
                                                   BACKGROUND
Case Nos. SCR613996, SCR614157, SCR615668
         On February 1, 2012, the Sonoma County District Attorney file a felony complaint
in case No. SCR613996 alleging Treadway and Keith Vanguilder unlawfully possessed a
controlled substance (methamphetamine) in violation of Health and Safety Code
section 11377, subdivision (a). It was further alleged Treadway committed the offense


                                                             1
while out on bail in two other cases. On April 10, 2012, Treadway executed a written
waiver of rights pleading no contest to the drug offense.
       On February 7, 2012, the Sonoma County District Attorney filed a first amended
felony complaint in case No. SCR614157 against Treadway and Vanguilder alleging two
counts of burglary of a commercial building (a CVS Pharmacy and a Raley’s market) in
violation of Penal Code section 459,1 one count of concealing stolen property (checks and
jewelry) in violation of section 496, subdivision (a), and one count of fraudulent use of
stolen access cards in violation of section 484e, subdivision (d). It was further alleged
Treadway committed the offenses while out on bail in three cases, including case No.
SCR613996. On April 10, 2012, Treadway executed a written waiver of rights pleading
no contest to the burglary and receiving stolen property charges.
       On March 19, 2012, the Sonoma County District Attorney filed a felony complaint
in case No. SCR615668 against Treadway alleging one count of receipt or concealment
of stolen property (bank check) in violation of section 496, subdivision (a), and one count
of possession with intent to pass a forged check in violation of section 475, subdivision
(a). It was further alleged Treadway committed the offenses while out on bail in five
cases, including case Nos. SCR613996 and SCR614157. On April 10, 2012, Treadway
executed a written waiver of rights, but failed to specify her plea (guilty or no contest) to
the receiving stolen property charge. The form also identified two out-on-bail
enhancements, one in case No. SCR614157 and one in case No. SCR613996.
       At the hearing on April 10, 2012, the court indicated it intended to suspend the
maximum aggravated term and give Treadway an opportunity to complete a residential
drug treatment program. If, for some reason, the court could not impose this sentence,
Treadway would be allowed to withdraw her pleas. Thereafter, after making proper
inquiry of Treadway as to the voluntariness of her pleas, the court accepted her no contest
pleas as indicated on the waiver of rights forms.



       1
           All further references are to the Penal Code unless otherwise indicated.
                                              2
Case No. SCR615732
       Three days after the pleas in the foregoing case, the Sonoma County District
Attorney, on April 13, 2012, filed a first amended felony complaint against Treadway and
her former spouse, Shawn Peter Treadway. As against Charr Treadway, it alleged three
counts of residential burglary and one count of attempted residential burglary in violation
of section 459 (and alleged, inter alia, these were serious felonies under section 1192.7,
subdivision (c), violent felonies under section 667.5, subdivision (c), and were committed
while Treadway was out on bail in case No. SCR614157), three counts of commercial
burglary (Walmart, Smith’s Rent-A-Car, Macy’s, Wells Fargo Bank) in violation of
section 459 (and alleged these felonies were committed while Treadway was out on bail
in case No. SCR614157), two counts of forgery (checks) in violation of section 470,
subdivision (a) (and alleged these felonies were committed while Treadway was out on
bail in case No. SCR614157), one count of fraudulent use of an access card in violation
of section 484g (and alleged the total value of uses exceeded $950 in a consecutive six-
month period and this felony was committed while Treadway was out on bail in case No.
SCR614157), one count of concealing stolen property (service lock box, jewelry, credit
cards, checks, mail, driver’s licenses, financial documents) in violation of section 496,
subdivision (a) (and alleged this felony was committed while Treadway was out on bail
in case No. SCR614157), and one count of unlawfully possessing a controlled substance
(methamphetamine) in violation of Health and Safety Code section 11377, subdivision
(a) (and alleged this felony was committed while Treadway was out on bail in case No.
SCR614157).
       On June 19, 2012, Treadway waived her right to a preliminary hearing in
exchange for two counts of the residential burglary counts being dropped and not being
filed in the information. On August 22, Treadway filed a motion to “enforce plea
agreement,” contending the prosecution, on April 10, 2012, in connection with the
disposition of the other cases against Treadway, had agreed not to move forward with the
instant case. The prosecutor opposed the motion on the ground the agreement had
disposed of seven other cases (including Nos. SCR613996, SCR614157, & SCR615668),

                                             3
and did not include case No. SCR615732. Charges were not filed in connection with yet
another police report, and that was the matter that had been referenced at the April 10
hearing. The trial court denied the motion, but ruled Treadway could withdraw her pleas
in the other cases if she so desired, and “bring herself back to, basically, the position from
which she started.” The court also dismissed count 2, which in connection with the
waiver of the preliminary hearing had been reduced and pleaded in the information as a
misdemeanor prowling charge.
       On September 21, 2012, when the case was called for trial, the parties reached a
negotiated disposition, and Treadway executed a written waiver of rights form. Before
the trial court took her pleas, it reiterated it had stated “many times” it was “not
indicating any sentence at this time. Your sentence will be determined at the time that
you are sentenced, so this is a completely open plea.” The court acknowledged Treadway
had been “working very hard” while in jail, but also observed she had “a lot of time that
[she was] looking at.” After voir dire to ensure Treadway’s pleas were knowingly and
voluntarily made, the court accepted guilty pleas to four counts of second degree burglary
(§ 459), one count of possession of stolen property (§ 496, subd. (a)), possession of
methamphetamine (Health & Saf. Code, § 11377, subd. (a)), and theft (§ 487, subd. (a)).
Treadway further admitted she committed all the offenses while out on bail.
       All four cases—Nos. SCR613996, SCR614157, SCR615668 and SCR615732—
came on for sentencing on December 6, 2012. Given the number of crimes Treadway
committed and the number of individuals who had been victimized, the prosecution urged
the court to adopt the recommendation of the Probation Department, a total term of 13
years eight months, with the final three years served on mandatory supervision. Defense
counsel argued the trial could and should find unusual circumstances and grant probation,
noting Treadway’s earlier period of sobriety and efforts while in custody to again address
her addiction. The court, noting Treadway repeatedly picked up new criminal charges
while on bail and was a pivotal player in all the criminal conduct alleged in the many
cases, ruled it could not find unusual circumstances. The court acknowledged that when
she is sober, Treadway “by all accounts [is] . . . a good mother . . . daughter, [and] . . .

                                               4
niece.” But when she is “using,” she is “a monster.” While the court could understand
“that relapse is part of recovery,” it was “another thing to relapse and then make the
entire county citizens your victims.”
       The court accordingly sentenced Treadway to the maximum aggravated time on
the principal offense and committed her to an aggregate term of 13 years eight months.
At that point, since the court refused to grant probation and was imposing time in
custody, defense counsel raised Treadway’s right to withdraw her pleas in the cases other
than No. SCR615732, as the court had allowed at the April 10 and August 22 hearings.
Treadway stated she did not want to do so, and instead wanted to conclude the matters.
Accordingly, the court imposed the stated sentence, specifying eight years would be in
custody and the balance on mandatory supervision. It further ordered, among other
things, that Treadway “successfully complete any programs and services targeting risk
factors as directed by the probation officer and jail personnel,” register under Health and
Safety Code section 11590, have no contact with her spouse except with regard to their
children and no contact with Vanguilder, pay restitution and a 10 percent administration
fee in an amount and manner determined by the probation officer (noting court review is
available), and be subject to full warrantless search. After Treadway waived her right to
a hearing and court determination of her ability to pay, the court also imposed a $715
mandatory supervision fee, payable in $25 installments. The court further imposed a
$1,200 restitution fine, which included a 10 percent administration fee, to be paid in a
manner determined by the probation officer. Restitution was reserved, and ordered joint
and several. The court also imposed a $40 court security fee, and a $36 installment
administration fee.
                                        DISCUSSION
       As a general rule, section 1237.5 precludes an appeal from a judgment of
conviction after a no contest or guilty plea unless the defendant has applied for and
obtained a certificate of probable cause. There are two exceptions—where there is a
search and seizure issue as to which an appeal is proper under section 1538.5, subdivision
(m), and where the appeal pertains to postplea proceedings for purposes of determining

                                             5
the degree of the crime or the penalty imposed. (People v. Shelton (2006) 37 Cal.4th 759,
766; see also People v. Buttram (2003) 30 Cal.4th 773, 780.) Defendant did not request
or obtain a certificate of probable cause, so she is not able to challenge the validity of her
plea or any other matter, and she made no motion to suppress. (People v. Cole (2001)
88 Cal.App.4th 850, 868.) In all proceedings, defendant was ably represented by
counsel. She duly executed a waiver of rights forms that contained all necessary
advisements as to her constitutional rights and admonitions as to direct consequences of
his plea. At the sentencing hearing, the trial court made all necessary findings, and
imposed sentence in accordance with the pleas. The sentence was a proper exercise of
the court’s discretion, including the provision for mandatory supervision (§ 1170, subd.
(h)(5)(B)). The court also imposed all required fines and fees and reserved restitution.
                                           DISPOSITION
       After a full review of the record, we find no arguable issues and affirm the
judgment.



                                                          _________________________
                                                          Banke, J.


       We concur:


       _________________________
       Margulies, Acting P. J.


       _________________________
       Dondero, J.




                                              6